George Rose Smith, Justice, dissenting. The majority opinion is wrong, not merely because it allows the Carrs to “welsh” on their contract but also because it inflicts a manifest injustice on the Johnson family. The Johnsons owned their home. Next to it they also owned two rent houses, a filling station, and the vacant lot in dispute. They agreed to sell the lot to the Carrs for $7,500, but only if they had a right to repurchase it at a fair price if the Carrs decided to sell the lot to a third person. The price has to be fair, because it will be fixed by two appraisers appointed by the parties and may be more or less than the original selling price. Apparently the Carrs moved to California, where Carr went into the real estate business. In 1982 Carr wrote to Johnson about the lot. The first sentence in Carr’s two-sentence letter stated that the Carrs were considering selling the lot. I would agree with the majority opinion if the second sentence had read differently, perhaps making the whole letter read: Mrs. Carr and I are seriously considering selling the North Cedar property we acquired from you in 1966. Please make some inquiries and let us know if this is a good time to sell a vacant lot in Pine Bluff. But that is not how the letter read. Instead, it alluded to the contract and asked Johnson point-blank if he wanted to reacquire the property. Here is Carr’s letter: Mrs. Carr and I are seriously considering selling the North Cedar property we acquired from you in 1966. If you are [interested] in reacquiring this property, please call us or contact us by mail within ten days after receipt of the letter. Johnson did want to reacquire the property. He took the letter to his lawyer, from whose office a letter was written stating that Johnson wanted to exercise the option. At that point the parties had reached an agreement. Carr had stated not only his own desire to sell the property but also his wife’s desire to do so. Johnson had exercised the option to repurchase. What happened after that is, in my opinion, immaterial. Carr apparently realized (Horrors!) that he might have to live up to his promise and resell the land at a fair price. He hastened to his own lawyer, who opined that the contract was too indefinite to be enforceable and that the option had expired when the contract was performed. Later on some lawyer thought of a third possible escape, the rule against perpetuities. Not even the lawyers, however, ever suggested that Carr’s letter to Johnson was not in compliance with the contract. Johnson was forced to take an appeal to this court to establish the obvious fact that the contract was perfectly good. The theory that the Carr letter had just been idle talk apparently surfaced for the first time in the chancellor’s written opinion, after the reversal. With the affirmance, the parties are back to square one. On the first appeal we held that the contract is personal to the Carrs and to the Johnsons; so it would terminate upon the death of both Carrs or both Johnsons. Until that happens, presumably the lot will remain vacant and useless to everyone on earth. What should have been a simple case, easily disposed of,, has been so badly messed up that even the parties must find the situation disheartening. I would reverse and grant the appellant’s request for specific performance.